Citation Nr: 0629187	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from November 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.

The Board notes that the veteran filed claims for 
compensation for birth defects due to Agent Orange exposure 
and a helpless child in June 2004.  There is no indication in 
the claims file that these claims were further developed, nor 
is there evidence that rating decisions were issued regarding 
these claims.  Therefore, the Board refers these issues to 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service-connected for diabetes 
mellitus, which is rated as 20 percent disabling, effective 
May 8, 2001.  He contends that his current symptomatology 
entitles him to a disability rating in excess of 20 percent.

The veteran recently submitted an information and consent to 
release information form for ongoing treatment of his 
diabetes mellitus by a Dr. Sunita B. Schurgin.  This 
information and consent form was timely received in June 
2005, after this appeal was certified to the Board in March 
2005.  See 38 C.F.R. § 20.1304 (2005).  Seeing as the 
treatment records are directly related to the veteran's claim 
of an increased rating for diabetes mellitus, the Board must 
remand this appeal for further development.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that VCAA notice must 
include notice regarding an effective date, as well as a 
disability rating.  Although notice was provided to the 
veteran regarding the disability rating in a July 2003 
letter, no such notice was provided regarding the effective 
date.  Thus, on remand, notice regarding the effective date 
should be sent to the veteran.

The Board notes that the veteran was provided a VA 
examination in June 2002 in conjunction with his claim.  
Since the veteran is requesting VA obtain new treatment 
records, the Board concludes that a new VA examination is in 
order.

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from Dr. 
Sunita B. Schurgin for ongoing treatment 
of the veteran's diabetes mellitus.

2. Provide the veteran with notice 
regarding the issue of the effective 
date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

3. The veteran should be afforded an 
appropriate VA examination to determine 
the severity of the veteran's service-
connected diabetes mellitus.  Such tests 
as the examiner deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  If 
further testing is determined to be 
warranted, such testing or examination is 
to be accomplished.  The examiner should 
comment on whether the veteran's diabetes 
mellitus is controlled, and if it is, how 
it is controlled, i.e., diet, 
medications, etc.  The examiner should 
specifically state whether the veteran 
requires the use of insulin.  The 
examiner should state whether the veteran 
has episodes of ketoacidosis or 
hypoglycemic reactions.  The examiner is 
requested to discuss all of the symptoms 
and manifestations produced by the 
veteran's diabetes mellitus, to include 
any effect it may have on his 
extremities, eyes, etcetera.  The 
examiner should further discuss whether 
the veteran is limited in the type of 
activities he may perform or participate 
in, and whether the veteran must be 
hospitalized for treatment of the 
disability or whether his treatment 
requires visits to a diabetic care 
provider.  

4. After completion of the above, review 
the expanded record and determine if the 
veteran is entitled to a higher 
disability rating.  Unless the benefits 
sought are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


